ORDER

PER CURIAM
Joe Reed appeals his convictions following a jury trial in the Circuit Court of the City of St. Louis of two counts of first-degree robbery and two counts of armed criminal action. In his three points on appeal, Reed contends that the trial court plainly erred (1) by excluding the public from a portion of his trial after a juror expressed fear due to the presence in the courtroom of members of Reed’s family and his former co-defendant; (2) by failing to sua sponte declare a mistrial due to the juror’s concerns; and (3) by overruling Reed’s motion to suppress evidence identifying Reed as a suspect in the crimes. We affirm.
The judgment of the trial court is based on findings of fact that are not plainly erroneous. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).